—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered April 17, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Based on the testimony of the officers who testified at the combined Wade ¡Huntley hearing, there was probable cause to arrest the defendant (see, CPL 140.10; People v Bigelow, 66 NY2d 417, 423). We therefore reject the defendant’s contention *560that any statements made by him subsequent to his being detained by the police should have been suppressed as the product of an unlawful arrest.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
Copertino, J. P., Altman, Florio and Luciano, JJ., concur.